THE COURT
(nem. con.) was of opinion: (1) That the deed from A. & F. Dodge to George King, Adam King, and Jonathan Hollingshead, is to be considered as dated -when it was executed by the last grantor, and. therefore, was recorded in due time. (2) That the widow was not barred of her dower by her acknowledgment, not recorded. (3) That the heirs were entitled to the rents and profits, from the death of their ancestor to the day of sale. (4) That the Bank of Columbia is not entitled to priority of payment out of the proceeds of the sale.
CRANCH, Chief Judge, delivered an opinion in writing, but it has been mislaid, and the court papers are not in place.